DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see remarks pg. 7-8, filed 01/20/2021, with respect to the rejections under 35 U.S.C. 102/103 have been fully considered and are persuasive. Applicant’s argument on pg. 7 that the 33rd IMAC occurred on Feb. 2-4, 2015 and Caicedo was published in May of 2015 therefore Caicedo is disqualified as prior art under 35 U.S.C. 102(b)(1)(A) is persuasive.  Applicant further argues on pg. 8 para 2 that Dzunic as a separate reference was not published until Nov 2017. However Examiner notes that the Dzunic November 2017 publication on ScienceDirect provided by the Applicant is a different paper of the same name written by Dzunic et al. and does not indicate or suggest a publication date of the Dzunic reference provided in the 09/11/2020 Advisory Action. However, after further search and consideration, Examiner was unable to substantiate and confirm a April 2014 publication date of Dzunic as suggested in the 09/11/2020 Advisory Action. Therefore, Applicant’s argument that Dzunic is disqualified as prior art is persuasive. The rejection of claims 1-20 under 35 U.S.C. 102/103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 10, and 19, the closest pertinent prior art of record Vanik ("Bayesian probabilistic approach to structural health monitoring." Journal of Engineering Mechanics 126.7 (2000): 738-745.) teaches:
a method comprising: sensing a plurality of vibration signals at each of a plurality of locations of a structure, each vibration signal sensed by a respective sensors (pg. 13 para 3 “One important aspect of the SHM procedure in this work is that measured modal data is used to perform health monitoring. This enables the method to function, if necessary, using only data available through small-amplitude ambient vibration monitoring of structures. Ambient vibration monitoring measures the motion of a structure due to constantly occurring events such as wind loading, traffic loading and micro-tremors.” And pg. 24 para 2 “Throughout this work, the implied method for acquiring the modal parameters will be ambient vibration monitoring. The advantages of ambient vibration monitoring are mentioned in Section 1.3.”);
generating a first set of temporal dependencies by determining whether each vibration signal at a first sample time (pg. 75 para 4 “A set of observable modal parameters which can be measured from the structure under consideration is determined… A collection of modal data sets taken at different times is called data, D.. The data from a structure in a known undamaged state is undamaged data,                         
                            
                                
                                    D
                                
                                
                                    u
                                    d
                                
                            
                        
                    · Data from the same structure in an unknown state is considered potentially damaged data,                         
                            
                                
                                    D
                                
                                
                                    p
                                    d
                                
                            
                        
                    · All the data collected together is                         
                            
                                
                                    D
                                
                                
                                    N
                                    s
                                
                            
                        
                    ·” Also see pg. 80 bullet 1 “During an initialization phase, take as many measurements from the structure in the undamaged state as are needed to find a stable reference undamaged PDF and reasonable bounds on the variations in                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                        
                     for each substructure when there is no damage in the structure”) is probabilistically dependent on any vibration signal at a second sample time, the second sample time being later than the first sample time (pg. 79 para 2 “A measure for the probability of variation of model parameters from a reference state,                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                        
                    , is defined.” And pg. 80 bullet 2 “Start the monitoring phase wherein the structure is measured periodically and                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                        
                     in each substructure is calculated after each measurement.” Examiner notes that                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                        
                     corresponds to temporal dependencies. Also see response to arguments above.);
generating a second set of temporal dependencies by determining whether each vibration signal at the second sample time is probabilistically dependent on any vibration signal sensors of a third sample time, the third sample time being later than the second sample time (pg. 41 last para “The term                         
                            
                                
                                    T
                                
                                
                                    N
                                    s
                                
                            
                        
                     represents information that the data were derived from the structure at different times and knowledge as to the state of the structure with respect to the different measured data sets                         
                            
                                
                                    
                                        
                                            γ
                                        
                                        ^
                                    
                                
                                
                                    n
                                
                            
                        
                    in                         
                            
                                
                                    D
                                
                                
                                    N
                                    s
                                
                            
                        
                    · For instance, the information may represent that the first                         
                            
                                
                                    N
                                
                                
                                    u
                                    d
                                
                            
                        
                      measured data sets came from a structure without damage, but the condition of the structure for the remaining                         
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                    -                          
                            
                                
                                    N
                                
                                
                                    u
                                    d
                                
                            
                        
                     sets is unknown. Using                         
                            
                                
                                    T
                                
                                
                                    N
                                    s
                                
                            
                        
                    , two subsets of                         
                            
                                
                                    D
                                
                                
                                    N
                                    s
                                
                            
                        
                     could be formed, one containing only the undamaged data,                         
                            
                                
                                    D
                                
                                
                                    u
                                    d
                                
                            
                        
                    , and the other the potentially damaged data,                         
                            
                                
                                    D
                                
                                
                                    p
                                    d
                                
                            
                        
                    ·”pg. 80 bullet 3 “If                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                        
                     does not exceed                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    a
                                    l
                                    e
                                    r
                                    t
                                
                            
                        
                    , wait for the next set of data.”); and
determining whether the structure has changed if the first set of dependencies is different from the second set of dependencies (pg. 69 last paragraph “If the damage alarm criterion is satisfied for some substructures, but relevant                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                            (
                            
                                
                                    t
                                
                                
                                    m
                                    o
                                    n
                                
                            
                            ,
                             
                            k
                            )
                        
                     exceed                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    a
                                    l
                                    a
                                    r
                                    m
                                
                            
                            
                                
                                    k
                                
                            
                            ,
                        
                     at only a few k or by not very much, rather than sound an immediate alarm, increase the rate at which measured data is found. Should the new data increase the degree to which the                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                            (
                            
                                
                                    t
                                
                                
                                    m
                                    o
                                    n
                                
                            
                            ,
                             
                            k
                            )
                        
                     are beyond the alarm functions, damage would officially be indicated. If the additional data reduces the probabilities of variation which triggered the alarm so that they fall below the corresponding limits, then consider the alarm a false one.” Also see pg. 80 bullet 4 “If                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    v
                                    a
                                    r
                                
                            
                        
                    exceeds                         
                            
                                
                                    P
                                
                                
                                    i
                                
                                
                                    a
                                    l
                                    e
                                    r
                                    t
                                
                            
                        
                    , consult an expert system (human or computer encoded logic) about how to proceed. The expert system decides whether the alarm appears false, true, or uncertain based on criteria establish through previous investigations. If the alarm is determine to be true, the appropriate safety measures are implemented immediately. For false or uncertain alarms, the rate at which data is taken is increased and the additional data used to further determine the validity of the alarm”).
Vanik does not appear to explicitly teach a plurality of sensors mounted at the respective locations on the structure.
Chintalapudi et al. ("Structural damage detection using wireless sensor-actuator networks." Intelligent Control, 2005. Proceedings of the 2005 IEEE International Symposium on, Mediterrean Conference on Control and Automation. IEEE, 2005.), hereafter “Chintalapudi,” teaches sensing a plurality of vibrating signals at each of a plurality of locations of a structure, each vibration signal sensed by a respective sensor (pg. 323 col. 2 “The proposed SHM system would consist of a number of sensors and actuators that can be built with off-the-shelf technology, such as an ARM or XScale based platform attached to a low-power radio (perhaps Bluetooth or Chipcon radio). Accelerometers and associated interface boards currently available are capable of acquiring vibration data at required rates (about 1 kHz).” Also see pg. 323 col. 1 “A distributed sensor-actuator network with several sensing and actuation locations”) mounted at the respective location on the structure (pg. 326 col.1 “This experiment uses the simple metal frame structure shown in Figure 8 … six accelerometers (the LF series from Crossbow technologies) were mounted – one each at the two corners, one at the middle of the horizontal section, one at quarter length on horizontal section, one at the middle of the left vertical limb, and one each at the quarter length from the bottom on each of the vertical limbs”).
Vanik in combination with Chintalapudi does not appear to explicitly disclose time-synchronized sensors.
Sazonov et al. ("Wireless intelligent sensor network for autonomous structural health monitoring." Smart Structures and Materials 2004: Smart Sensor Technology and Measurement Systems. Vol. 5384. International Society for Optics and Photonics, 2004.), hereinafter Sazonov teaches time synchronized sensor (Sazonov pg. 5 ¶ 3 “The real-time preemptive kernel schedules the execution of every task in the sensor nodes and supports high-precision global time synchronization and timestamping of the sensor data and actuator commands.” And pg. 8 ¶ 3 “The network protocol and real-time operating kernel of the sensor nodes allow for high-precision global time synchronization in WISAN”).
The references individually or in combination do not appear to teach:
“generating a first graph of temporal dependencies, each edge of the first graph representing whether a respective vibration signal at a first sample time is probabilistically dependent on another vibration signal at a second sample time, the second sample time being later than the first sample time;
generating a second graph of temporal dependencies, each edge of the second graph representing whether a respective vibration signal at the second sample time is probabilistically dependent on another vibration signal of a third sample time, the third sample time being later than the second sample time; and
determining whether the structure has changed if the edges of the first graph of temporal dependencies are different from the edges of the second graph of temporal dependencies” in combination with the remaining limitations of the claim. It is for these reasons the claimed invention overcomes the prior art.
Regarding the dependent claims, they are allowable at least for depending from their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dzunic et al. ("A Bayesian state-space approach for damage detection and classification." Mechanical Systems and Signal Processing 96 (2017): 239-259.) recites a method for determining damage to a structure by detecting differences in a dependence graph (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2128   
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128